MEMORANDUM **
Luis Manuel Aguilar, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual finding, Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.2008), and we deny the petition for review.
The record does not compel the conclusion that Aguilar applied for asylum within a reasonable period of time after any changed or extraordinary circumstances as to excuse his untimely filing. See 8 C.F.R. § 1208.4(a)(4), (5); Al Ramahi v. Holder, 725 F.3d 1133, 1138-39 (9th Cir.2013) (delay in filing was not reasonable under all the circumstances). Thus, we deny the petition for review as to Aguilar’s asylum claim.
Substantial evidence supports the agency’s conclusion that Aguilar failed to establish past persecution or that it is more likely than not he would be persecuted on account of a protected ground. See Pa-russimova v. Mukasey, 555 F.3d 734, 740-41 (9th Cir.2009) (applicant must prove a protected ground was or would be ‘at least one central reason’ for persecution); Na-goulko v. INS, 333 F.3d 1012, 1016 (9th Cir.2003) (record did not compel finding that petitioner who was “teased, bothered, discriminated against and harassed” experienced persecution). Thus, we deny the petition as to Aguilar’s withholding of removal claim.
Finally, substantial evidence also supports the agency’s denial of Aguilar’s CAT claim because he failed to establish it is more likely than not he would be tortured by or with the consent or acquiescence of the government if returned to El Salvador. See Silaya, 524 F.3d at 1073.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*509ed by 9th Cir. R. 36-3.